                  Case 1:19-cv-05655-AJN Document 36
                                                  35 Filed 07/29/20
                                                           07/28/20 Page 1 of 1

MEMO ENODRSED



                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                    SOO-YOUNG SHIN
Corporation Counsel                          100 CHURCH STREET                      Assistant Corporation Counsel
                                          NEW YORK, NEW YORK 10007
                                                                                           Phone: (212) 356-2329
                                                                                              Fax: (212) 356-3509
                                                                                              soshin@law.nyc.gov

                                                                                      July 28, 2020

       BY ECF
       Honorable Ona T. Wang
       United States Magistrate Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re: Edward Guillen v. City of New York, et al.
                          19 Civ. 5655 (AJN) (OTW)

       Your Honor:
               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
       Counsel of City of New York, and the attorney assigned to represent the City of New York,
       Jonathan Cannizzaro, and Francisco Bardales in the above-referenced matter. Pursuant to Your
       Honor’s July 28, 2020 Order, defendants write, with the consent of plaintiff’s counsel, to
       respectfully renew their request that the settlement conference scheduled for August 5, 2020, Dkt
       No. 32, be adjourned. The parties are available on any date in mid-September to early October,
       with the exception of September 18, September 22, and October 5, 2020.

                                                                  Respectfully submitted,


                                                                    Soo-Young Shin          /s/
                                                                  Soo-Young Shin
                                                                  Assistant Corporation Counsel


       cc:     BY ECF
                                                       SO ORDERED.
               Samuel C. DePaola
               Sim & DePaola, LLP                      Application GRANTED. The August 5, 2020 is adjourned to
               Attorney for Plaintiff                  October 6, 2020 at 2:30 pm. Settlement documents are due 7
                                                       days before.

                                                       ___________________________________________
                                                       Ona T. Wang                    7/29/20
                                                       United States Magistrate Judge
